United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT



                       No. 97-3566



Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *    next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *       D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *       by
Samuel Yarber, his father and
                            * Appeal
                               next     from the United
States
friend; Samuel Yarber; Earline
                            * District
                                 Caldwell;
                                         Court for the
Lillie Caldwell; Gwendolyn Daniels;
                            * Eastern       District   of
Missouri.
National Association for the*
Advancement of Colored People;
                            *
United States of America; City
                            *    of St.
Louis;                      *
                            *
                Plaintiffs; *
                            *
         v.                 *
                               *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *    of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                            *
of the City of St. Louis; Paula
                            *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *     of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *     of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *        of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *     of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis;                       *
                             *
       Defendants-Appellees;*
                             *
Ronald Leggett, St. Louis Collector
                             *         of
Revenue;                     *
              Defendant;     *
                             *
State of Missouri; Mel Carnahan,
                             *
Governor of the State of Missouri;
                             *
Jeremiah (Jay) W. Nixon, Attorney
                             *
General; Bob Holden, Treasurer;
                             *
Richard A. Hanson, Commissioner
                             *     of
Administration; Robert E. Bartman,
                             *
Commissioner of Education; Missouri
                             *
State Board of Education, and* its
members; Thomas R. Davis; *




                            2
Sharon M. Williams; Peter F.*
Herschend; Jacqueline D. Wellington;
                            *
Betty E. Preston; Russell V.* Thompson;
Rice Pete Burns; William Kahn;
                            *
                            *
      Defendants-Appellants;*
                            *
Special School District of St.
                            *   Louis
County; Affton Board of Education;
                            *
Bayless Board of Education; *Brentwood
Board of Education; Clayton *Board of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *
Riverview Gardens Board of Education;
                            *
Rockwood Board of Education;*
University City Board of Education;
                            *
Valley Park Board of Education;
                            *
Webster Groves Board of Education;
                            *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County
                            *
Executive; James Baker, Director
                            *     of
Administration, St. Louis County,
                            *
Missouri; Robert H. Peterson,
                            * Collector
of St. Louis County "Contract
                            * Account,"
St. Louis County, Missouri; *The St.
Louis Career Education District;
                            *
                            *




                            3
                 Defendants;*
                            *
St. Louis Teachers' Union, Local
                            *    420,
AFT, AFL-CIO;               *
                            *
        Intervenor Below. *


                             Submitted: February 25, 1998

                                  Filed: April 28, 1998


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.



HEANEY, Circuit Judge.

      The State of Missouri (State) appeals from the district court&s December 16, 1996
and July 8, 1997 orders requiring the State to pay attorney&s fees and litigation expenses
incurred between 1994 and 1996 as part of its obligation to fund 71.5% of the site
acquisition costs for the Science Center Investigative Learning Center (ILC) magnet
school. We affirm.

       In 1988, the district court approved the construction of the ILC as part of its
magnet school order. We approved the overall magnet school budget, but because the
site acquisition costs were not included in the budget, we remanded the case for the
district court to “conduct a hearing to select a site for the [ILC] and add an amount
sufficient to purchase the selected site to the magnet plan budget.” Liddell v. Board of
Educ., 907 F.2d 823, 825 (8th Cir. 1990) (Liddell XIX). Under the terms of the magnet
school plan, the State is responsible for 71.5% of all site acquisition costs. On April 22,
1994, the Board of Education of the City of St. Louis (City Board) filed its



                                            4
first interim motion for site acquisition costs, and the district court ordered the State to
pay $3,267,850, as its 71.5% share.

        In May 1996, the City Board filed its third interim motion for site acquisition
costs, seeking, inter alia, additional attorney&s fees, legal costs, and expert fees incurred
between 1994 and 1996 relating to the acquisition of certain properties and state court
condemnation proceedings. In December 1996, the district court confirmed that
attorney&s fees and litigation costs were includable as site acquisition costs. Following
a March 1997 hearing, the district court granted the City Board&s request for fees, with
two exceptions,1 and ordered the parties to determine the exact dollar amount owed by
the State to the City Board. The State appeals.

       Because the expenses requested related to state condemnation proceedings,
which required the use of expert witnesses and the valuation of property, we agree with
the district court&s determination that such costs were necessary and proper site
acquisition costs. Although we are unable to calculate the exact amount at issue based
from the record submitted on appeal, the parties have indicated that the State&s 71.5%
share amounts to between $184,000 and $207,000. We trust that the parties will come
to an agreement as to the amount due without further court intervention.

       Accordingly, we affirm.




       1
       The district court denied fees for certain out-of-town trips for counsel and
expert witnesses, and fees for two experts whose reports were not properly
itemized.
                                             5
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               6